Title: From James Madison to Christopher Greenup, 28 November 1806
From: Madison, James
To: Greenup, Christopher,Sevier, John



Sir,
Department of State, Novr. 28th. 1806.

I enclose herewith a number of printed copies of a Proclamation issued yesterday by the President, in order to arrest an enterprise represented to be in preparation against the possessions of Spain.  You will be pleased to make the disposition of them which you may judge most suitable for the occasion.  I am &c.

James Madison

